Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  Refence number “192” is described in paragraph #82.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The expression “running bare chassis” in the first sentence of each of claims 1-17 is considered to be indefinite.  It is unclear what the expression -running bare-  means in the context of a chassis or how it limits the scope of the term chassis.  A running bare chassis is not a known and recognized specific type of chassis in the art.
In claim 4 it recites a “grid structure” that “comprises of lengthwise frames …. and widthwise frames” causing uncertainty.   In the claims and specification the term “frame” has been used in according with its ordinary meanings to describe structures such as front frame 110, center frame 120 and rear frame 140 and battery carrier frame 150 which as shown in the drawings are skeleton shells for front, center and rear portions of the vehicle.  The parallel widthwise beams 132 and longitudinal beams 133 that form the claimed grid are not “frames” in accordance with the terms ordinary meaning (i.e. skeleton shell structure comprising of a plurality of beams).  It is unclear if the term “frame” recites just individual beams or a skeleton shell structure portion.   
Likewise as described immediately above,  claim 8 in lines 12-15 is indefinite as it also recites “grid structure” comprising of  “lengthwise frames …. and widthwise frames”.
Claim 9 is indefinite, it recites “a grid-shaped low-floor frame forming a lower surface and a plurality of vertical frames formed vertically upward from the low-floor frame”.  It is unclear how spaced beams constructed as a grid are considered to define a  “surface”.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “surface” is indefinite because the specification does not clearly redefine the term.  The Applicant is employing the term surface to mean a planar grid.  Whereas the accepted meaning for surface is a covering, face, skin such as may be fixed to a frame.   Further the phrase “plurality of vertical frames” is indefinite. The parallel vertical beams 142 as seen in figure 3 are not “frames” in accordance with the terms ordinary meaning (i.e. skeleton shell structure comprising of a plurality of beams).  It is unclear if the term “frame” recites just individual vertical beams or a skeleton shell structure.   
  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 17 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tardini CN 1404451.
Tardini discloses a chassis frame comprising:
 
(claim 1) a front frame (2) on which a front suspension is mounted (5); a rear frame assembly (4) on which a battery carrier is mounted (see electric motor designated a “M” in figures 5,6 mounted on the very most rear carrier portion of the chassis, see phantom lines designated as 14 in figure 7;  the electric position inherently has to be operated by batteries), wherein the rear frame assembly comprises: a first rear frame on which a rear suspension is mounted (19, 6); a second rear frame coupled to the first rear frame and on which a radiator is mounted (engine “F” in figure 6 inherently must have a radiator for cooling); and a battery carrier frame (14 shown in phantom lines in figure 7) on which the battery carrier is mounted, the battery frame being coupled to the first rear frame through a second engagement (see machine translation near the end of the  description where the motor, engine and other components are described as being connected to the box frame 6 by detachable means such as “bolts”); and a center frame (3) coupled to the front frame and the rear frame assembly through a first engagement (flange 12, 12 as seen in figures 5, 6, 7;  the see “permanently attached” in abstract in the attached machine translation) wherein stress distribution due to the first engagement is greater than stress distribution due to the second engagement (a “permanent engagement” inherently would distribute mechanical stress than a detachable bolt connection)

In regard to claim 2, Tardini discloses a center bridge (7) connected between the front frame and the rear frame assembly.

In regard to claim 4, Tardini discloses wherein the center frame comprises a grid structure, wherein the grid structure comprises lengthwise frames formed and disposed to be spaced apart from each other in a lengthwise direction (see 7,7 in figure 5) of the center frame and widthwise frames formed and disposed to be spaced apart from each other in a width direction (see 16, 16 in figure 5) of the center frame. 

Claim 17 is an independent claim.


Tardini discloses a chassis frame manufactured comprising of the following steps:

(claim 17) manufacturing a front frame (14) on which a front suspension (18) is mounted;
manufacturing a rear frame assembly including coupling a second rear frame (engine “F” in figure 6 inherently must have a radiator for cooling) on which a radiator is mounted to a first rear frame (6)  on which a rear suspension (20) is mounted through a first engagement (see engagement flange 12 described for making a permanent connection in the last sentence of Abstract) and coupling a battery carrier frame on which a battery carrier is mounted to the first rear frame through a second engagement(see machine translation near the end of the  description where the motor, engine and other components are described as being connected to the box frame 6 by detachable means such as “bolts”);
manufacturing a center frame (3) to connect the front frame to the rear frame assembly; and
coupling the front frame, the rear frame assembly, and the center frame through the first engagement, wherein a stress distribution due to the first engagement is greater than a stress distribution due to the second engagement(a “permanent engagement” inherently would distribute mechanical stress better than a detachable bolt connection).

In regard to claim 18 Tardini discloses a center bridge (7) connected between the front frame and the rear frame assembly.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson CA 3033260 in view of Takasaki JP 2010036901.

Anderson discloses a frame for an electric bus comprising:
(claim 1)  a front frame (31)  on which a front suspension is mounted(in figure 3B see wheel well positioned on front frame 31); a rear frame assembly (33, 62), on which a battery carrier is mounted, wherein the rear frame assembly comprises: a first rear frame (33) on which a rear suspension is mounted (in figure 3B see wheel well positioned on rear frame 33) a second rear frame (62)coupled to the first rear frame and on which a radiator (93) is mounted; and a center frame (32) coupled to the front frame and the rear frame assembly through a first engagement (see description of coupling together the modular sub assemblies via permanent deformation of retaining collars 35 by hydraulic apparatus in paragraph #88; see paragraph #88 wherein the front frame, central frame and rear assembly frame are disclosed as being connected via the retaining collars at the front to center frame coupling, in figures 8. 9 and figures 10B, 11B the center to rear coupling) .

The claimed invention is distinguishable from Anderson by its recitation of coupling a battery carrier frame on which a battery carrier is mounted to the first rear frame through a second engagement; wherein a stress distribution due to the first engagement is greater than a stress distribution due to the second engagement .

The Takasaki JP 2010036901 publication discloses an electric bus that has a battery carrier (13, 14) for mounting the storage batteries on the bus.  The carrier is mounted to a carrier frame ((61A-61D, 66A-66D, 32). The carrier allows for the batteries to be easily removed and replaced by detaching easily removable “second engagement” bolts 68 that are employed to attach the carrier frame to the vehicle skeleton frame 11, 12.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate and bolt a battery carrier/frame as taught by Takasaki to the first rear frame on Anderson’s bus chassis so that storage batteries can be more easily removed and replaced.  Said permanent hydraulic coupling employed to fix the  modular frame pieces  together creates a better vibration free (see paragraph # 88, figure 6 it discless employing three  blots at each joint) more rigid  joint that inherently better distributes mechanical stress than one removable threaded bolt employed for connecting the battery frame to the chassis in Takasaki. 


In regard to claim 2, Anderson discloses a center bridge (70) connected between the front frame and the rear frame assembly.

In regard to claim 4, Anderson wherein the center frame comprises a grid structure, wherein the grid structure comprises lengthwise frames formed and disposed to be spaced apart from each other in a lengthwise direction of the center frame and widthwise frames formed and disposed to be spaced apart from each other in a width direction of the center frame (see grid pattern on central portion 32 in figure 5A.

Claim 17 is an independent claim

Anderson discloses a manufactured frame for an electric bus comprising:

(claim 17) manufacturing method of a running bare chassis assembly, the manufacturing method comprising:
manufacturing a front frame (31) on which a front suspension is mounted(in figure 3B see wheel well positioned on front frame 31);
manufacturing a rear frame (33) assembly including coupling a second rear frame (62) on which a radiator (93) is mounted to a first rear frame on which a rear suspension(in figure 3B see wheel well positioned on rear frame 33) is mounted through a first engagement (see engagement between frame 62 and first rear frame at 65 and 115, see description in paragraph #111)
manufacturing a center frame (32) to connect the front frame to the rear frame assembly; and
coupling the front frame, the rear frame assembly, and the center frame through the first engagement (see description of coupling together the modular sub-assemblies via permanent deformation of retaining collars 35 by hydraulic apparatus in paragraph #88; see paragraph #88 wherein the front frame, central frame and rear assembly frame are disclosed as being connected via the joint shown in figure 6 front to center and figure 11A center to rear), 


The claimed invention is distinguishable from Anderson by its recitation of coupling a battery carrier frame on which a battery carrier is mounted to the first rear frame through a second engagement; wherein a stress distribution due to the first engagement is greater than a stress distribution due to the second engagement .

The Takasaki JP 2010036901 publication discloses an electric bus that has a battery carrier (13, 14) for mounting the storage batteries on the bus.  The carrier is mounted to a carrier frame ((61A-61D, 66A-66D, 32).   The carrier allows for the batteries to be easily removed and replaced by detaching easily removable “second engagement” bolts 68 that are employed to attach the carrier frame to the vehicle skeleton frame 11, 12.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate and bolt a battery carrier/frame as taught by Takasaki to the first rear frame on Anderson’s bus chassis so that storage batteries can be more easily removed and replaced.  Said permanent hydraulic coupling employed to fix the  modular frame pieces  together creates a better vibration free (see paragraph # 88, figure 6 it discless employing three  blots at each joint) more rigid  joint that inherently better distributes mechanical stress than one removable threaded bolt employed for connecting the battery frame to the chassis in Takasaki. 

In regard to claim 18, Anderson discloses a center bridge (70) connected between the front frame and the rear frame assembly.


Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson CA 3033260 in view of Takasaki JP 2010036901 as applied to claims 1 and 18 above, and further in view of Larose et al. US Patent Application Publication No. 2017/0240215.
Anderson as modified by Takasaki meets the claim limitations as applied above.
The claimed inventions is distinguishable from Anderson as modified by Takasaki by its recitation of the first engagement means being a weld. 
The Larose publication discloses a modular bus chassis wherein the chassis driver cab frame and  passenger compartment frame  are coupled together at driver compartment frame  beam 1702 and passenger compartment frame beam 1700.  In paragraph #87 the frames are described as being  connected together at 1700 and 1702 by either “bolts, welds or the like”.
	 It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute a weld for the retaining collars in Anderson as modified as the first engagement means to form a stronger permanent bond.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson CA 3033260 in view of Takasaki JP 2010036901  as applied to claims 1 and 17 above, and further in view of Cady US Patent No. 3,989,119.
    Anderson as modified by Takasaki meets the claim limitations as applied above.
The claimed inventions is distinguishable from Anderson as modified by Takasaki by its recitation of the bus front suspension is an independent suspension and the rear suspension is a rigid axle.. 
	Cady discloses a bus wherein the bus includes a front end having wheels that are fixed thereto by via independent suspension systems.  Anderson does not disclose any details regarding the wheel mounting features.   
 	It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to  have a front wheels mounted on independent suspension and a rear wheels mounted on a rigid axle as taught by Cady on Anderson as modified by Takasaki for a more compact suspension configuration.








Allowable Subject Matter
Claims 8-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3 and 5  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art listed on the attached USPTO form 892 is cited for its connection means between chassis modules.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612